Citation Nr: 0600450	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-02 744	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for seizure disorder 
secondary to residuals of head injury during active service.

2.  Entitlement to an increased rating for migraine 
headaches, currently rated 30 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from May 1990 to 
November 1996.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia (Huntington RO), that in pertinent part denied 
entitlement to service connection for seizure disorder, 
continued a 30 percent rating for migraine headaches, and 
denied entitlement to TDIU.  In October 2001, the claims 
folder was transferred to the VA Regional Office in 
Nashville, Tennessee (Nashville RO).  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the Nashville RO (Travel Board 
hearing).  The record reflects that the Nashville RO notified 
the veteran in a letter sent to his current address that a 
hearing before a Veterans Law Judge had been scheduled for 
November 17, 2004.  The letter also notified the veteran that 
if he failed to report his request for a hearing would be 
considered to be withdrawn.  The veteran failed to report for 
the hearing, although the notification letter was not 
returned by the United States Postal Service as 
undeliverable.  Neither the veteran nor his representative 
has explained his failure to report nor have they requested 
another hearing.  Under these circumstances, the Board deems 
the hearing request to be withdrawn.  38 C.F.R. § 20.702(d) 
(2005). 

The Board points out that the claims file reflects that the 
veteran was separated from active military service on 
November 5, 1996, because of his head injury residuals and he 
filed his claim of entitlement to service connection within a 
year of discharge.  Nevertheless, the Huntington RO assigned 
an effective date of May 12, 2000, for service connection for 
migraine headaches.  This is referred to the Nashville RO for 
action deemed appropriate.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  There is no competent medical evidence tending to show 
that a seizure disorder began during active military service, 
was manifested to a degree of 10 percent within a year of 
discharge from active military service, is causally related 
to head injury during active military service, or is caused 
by or aggravated by a service-connected disability.

3.  The veteran failed to report for a scheduled VA neurology 
examination to evaluate migraine headaches.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred in active military service, nor was it caused by or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 
3.655 (2005).

2.  The criteria for a schedular rating greater than 30 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.655(b) (2005).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.655(b) (2005).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to tell claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The ROs provided a rating decision, a statement of the case, 
a supplemental statement of the case (SSOC), and VCAA notice 
letters sent in December 2001 and May 2003.  The ROs notified 
the veteran of several scheduled VA examinations, which were 
necessary to confirm entitlement to compensation, and the ROs 
notified the veteran of the consequences for failure to 
report for these examinations under 38 C.F.R. § 3.655.  

VA provided notice of the law and governing regulations, of 
the reasons for the determinations made regarding the claims.  
Moreover, a May 2003 notice letter states that evidence that 
a service-connected disability has worsened would 
substantiate a claim for an increased rating and it listed 
the regulatory criteria for TDIU.  It also listed the 
regulatory and evidence requirements to substantiate a claim 
of entitlement to service connection for a disability.  The 
Board finds that this letter clearly notified the veteran of 
the evidence needed to substantiate the claims.  

The May 2003 VCAA notice letter told the veteran and his 
representative that VA would assist in obtaining any evidence 
that he identified and that the ROs would obtain the 
outpatient treatment reports from Murphreesboro VA Medical 
Center.  The veteran did not respond to the letter and his 
representative did not request any further assistance in 
obtaining any evidence.  A March 2004 SSOC states that the 
claims were denied because the veteran failed to report for a 
scheduled VA examination.  Since then, neither the veteran 
nor his representative has asked for another examination. 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  Several VA 
compensation and pension examinations and a hearing were 
scheduled.  The veteran failed, without good cause, to report 
for any of them.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d).

The record shows that VA provided required VCAA notice 
subsequent to the initial adverse decision on his claim.  
However, this was not unfairly prejudicial to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In 
Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran. 

Background

An August 1989 enlistment examination report reflects no 
relevant abnormality.  A March 1992 service medical record 
(SMR) reflects that the veteran slipped on a wet deck and 
struck his head on a steel valve handle.  He denied loss of 
consciousness, numbness or tickling in the extremities, neck 
pain, or blurred vision, although an emergency room treatment 
report reflects loss of consciousness for about 5 minutes and 
paresthesia and pain in the fingertips.  The assessments were 
status post concussion and headache as a result of the fall.

A March 1996 Navy medical board report reflects that the 
veteran had been in good health until August 17, 1995, when 
he lost consciousness while driving and had an auto accident.  
The report notes, "There was no suggestion or evidence of 
any seizure activity before, during or since the accident."  
According to the report, the veteran did report a later, 
unwitnessed loss of consciousness episode, and he reported 
daily pounding headaches since the auto accident.  A magnetic 
resonance imaging (MRI) study of the brain was normal, 
multiple blood studies were normal, and neurological 
examination was normal.  The final diagnosis was post-
concussive syndrome, DNEPTE [did not exist prior to entry].  
The report also notes that this condition was likely to 
resolve within two to three years.

There is no separation examination report of record. 

The veteran applied for service connection in May 1997, 
reporting a head injury, headaches, dizzy spells, and 
blackouts.  A May 1997 VA general medical examination report 
reflects that the veteran reported headaches, dizzy spells, 
and blackouts.  He described his headaches and dizziness; 
however, he made no further mention of blackouts.  The 
assessment was migraine cephalgia.  No etiology could be 
determined.

The RO obtained VA outpatient treatment reports at various 
times.  A November 1999 report notes a history of mood 
dysfunction and substance abuse.  A December 1999 report 
reflects that the veteran was currently consuming a fifth of 
liquor and six beers per day.  A May 2000 computerized 
tomography (CT) report reflects no abnormality of the brain.  

The veteran underwent a VA brain injury compensation 
examination in July 2000.  He reported headaches to the 
examiner but did not mention any other problem.  He also 
reported that he was unemployable because of headaches.  The 
diagnosis was migraine headaches.

In September 2000, the Huntington RO denied service 
connection for an eye disorder, denied TDIU, granted service 
connection for migraine headaches, and assigned a 30 percent 
rating effective from May 12, 2000.

In September 2000, the veteran submitted a formal application 
for TDIU.  The Huntington RO denied the claim in a November 
2000 rating decision.

A November 2000 VA outpatient treatment report reflects that 
the veteran thought he had seizures because he had episodes 
of shaky hands lasting two or three minutes.  He had no loss 
of consciousness or loss of bowel or bladder control.  He 
said that his head hurt worse after these seizures.  

A January 2001 VA outpatient treatment report reflects that 
the veteran reported having had attacks where his head and 
right arm shook uncontrollably.  He stated that he was aware 
of the shaking at the time.  He reported that the episodes 
had been occurring for about 5 months.  

A January 2001 VA outpatient neurology consultation report 
reflects that the veteran developed shaking spells about 5 
months earlier.  The head shook, followed by the right arm, 
followed by the right leg.  A spell lasted for about two 
minutes, but it was common for another spell to occur seconds 
later.  The veteran experienced these spells up to four days 
per week, but the frequency was unpredictable.  His 
comprehension was intact during the spells.  Following the 
spells, he reported some amnesia, worse headache, and 
fatigue.  The neurologist noted that the SMRs were not 
available.  The neurologist felt it likely that the spells 
represented partial seizures.

In February 2001, the veteran submitted another formal 
application for TDIU.

In March 2001, the veteran reported that he received medical 
care only at the Huntington VA Medical Center.

The claims file reflects that the veteran failed to report 
for a VA neurology examination in July 2001.

In a July 2001 rating decision, the Huntington RO denied 
entitlement to service connection for seizure disorder, 
denied TDIU, and denied a rating greater than 30 percent for 
migraine headache.  

August 2001 and later VA outpatient treatment reports mention 
probable seizure disorder.  

An October 16, 2001, VA neurology consultation report 
reflects that the veteran presented a 5 to 6 year history of 
seizure disorder.  An electroencephalogram (EEG) was 
requested to rule out epileptic seizure disorder.  The 
veteran was also requested to bring a witness to his spells 
on return to the neurology clinic.

An October 26, 2001 report reflects that the veteran reported 
two bad seizures over the recent week.  

On November 6, 2001, the veteran was admitted to the VA 
Medical Center for a sleep-deprived EEG the next day.  A 
November 7, 2001, EEG report reflects that episodes of head 
movements were seen by the technician, but there was no 
corresponding electrical discharge.  The EEG was normal.  

The claims file reflects that the veteran failed to report 
for a brain and spinal cord and neurology compensation and 
pension examinations scheduled in March 2002.  

In a notice of disagreement (NOD) submitted in December 2002, 
the veteran reported that a head injury sustained during 
active service caused a seizure disorder.

In March 2003, the veteran's representative requested that 
the veteran be examined again.  The veteran failed to report 
for an April 2003 neurology examination.  

In a November 2005 informal hearing presentation, the 
veteran's representative noted the veteran's failure to 
report for VA examination, but had no comment.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that the veteran was scheduled for VA 
examinations in order to evaluate his claimed seizure 
disorder and his service-connected migraine headaches.  The 
veteran failed to report for these examinations.  No reason 
was offered for his failure to report nor has he demonstrated 
or set forth good cause for such failure.  The governing 
regulation is clear in that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. 
§ 3.655 (2005).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  When a 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2005).  

The Board finds that the veteran was advised by the RO that 
failure to report would result in the adverse action noted 
above.  Thus, adverse Board action at this time does not 
result in unfair prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The evidence of record reflects that no seizure was reported 
during active service and no chronic disease within the 
meaning of 38 C.F.R. § 3.309(a), such as brain hemorrhage, 
brain thrombosis, epilepsy, or other disease of the nervous 
system, was found during active service or within a year of 
separation from active service.  The Navy medical board 
report specifically notes no seizure activity observed or 
reported either before or after the 1995 head injury.  This 
finding also tends to rule-out the March 1992 head injury as 
a cause of any seizure activity.  

In May 1997, when the veteran applied for benefits, he 
reported headaches, dizziness, and blackouts.  He did not 
mention seizures.  Clinical records dated in the late 1990s 
do not mention seizures.  A November 2000 report notes the 
first seizures.  In January 2001, the veteran reported a 5-
month history of them; however, in October 2001, he mentioned 
a 5 to 6 year history of them.  The clinical records tend to 
controvert the reported 5-6 year history.  The Board 
concludes that a chronic disease (brain hemorrhage, brain 
thrombosis, epilepsies, or other disease of the nervous 
system) did not become manifested to a degree of 10 percent 
within a year of discharge from active service, nor has 
continuity of symptomatology been established for any non-
epileptic or non-chronic seizure disorder. 

Neither has competent medical evidence been submitted that 
shows that a seizure disorder is caused or aggravated by the 
service-connected migraine headaches.

The veteran has attributed his seizure disorder to active 
military service or to service-connected migraine headaches, 
however, he does not have specialized training in a health 
care field and it is not contended otherwise.  Lay statements 
are considered to be competent evidence of symptoms of 
disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the etiology, or date of onset, as here, only those 
who have specialized training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  The claim for service 
connection for a seizure disorder is therefore denied.  

Concerning the claim for an increased rating for service-
connected migraine headaches and the claim for TDIU, which is 
in the nature of an increased rating claim (see Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (holding that "claim 
for unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C. § 
5110(b) (2)"), because the veteran failed to report for a VA 
compensation examination that was necessary to evaluate the 
service-connected disability and establish entitlement to 
compensation, these claims must be denied.  38 C.F.R. 
§ 3.655(b).  


ORDER

Service connection for a seizure disorder is denied.  

An increased rating for migraine headaches is denied. 

A TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


